                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 JOAN THOMPSON-HARBACH
               Plaintiff,                            No. 15-CV-2098-CJW
 vs.                                                     JUDGMENT
 USAA FEDERAL SAVINGS BANK,
               Defendant.
                               ____________________


       DECISION BY COURT. This action came before the Court and a decision has

been rendered.

        IT IS HEREBY ORDERED AND ADJUDGED pursuant to the Order filed on

January 9, 2019 (docket number 64): Judgment is entered in favor of the Defendant,

and against the Plaintiff.

       DATED this 10th day of January 2019.



                                              ROBERT L. PHELPS, CLERK
                                              UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF IOWA




                                              By: Deputy Clerk




       Case 6:15-cv-02098-CJW-KEM Document 65 Filed 01/10/19 Page 1 of 1
